Title: Joseph Delaplaine to Thomas Jefferson, 10 November 1817
From: Delaplaine, Joseph
To: Jefferson, Thomas


                    
                        
                            Dear sir,
                            New York
November 10th 1817
                        
                        I had the pleasure, a few weeks ago, of sending to you, the second half volume of the Repository. 
                        Being on a visit of business to New York, I know not whether you did me the honour of answering my letter.
                        I indulge a hope that I have given satisfaction to all your family & friends in the life that I have given of you. Certain it is, that I have been highly complimented by many persons for the impartiality that I have shown in the Repository which they say is clearly evinced in your biography.—
                        In this publication I have already expended nearly twenty thousand Dollars, and I should not be surprised, if it eventually results in my ruin.
                        Too many, put 4 dollars in one scale, & a number of the Repository in the other, at the very moment too, while they are acknowledging its elegance, & believe that with proper encouragement it may do credit to the country.—
                        I am now preparing the life of Mr Madison, & I will take it as a signal favour if you will furnish me with any thing you may have; either Manuscript—pamphlets, Newspapers &c &c. for althoughe I shall receive a few things from different quarters, I Yet I know that the principal records concerning him were burnt by the British at Washington.
                        
                            I remain, Dr sir, With attachment & esteem Your obed. st
                            Joseph Delaplaine
                        
                    
                    
                        P.S. I shall be in Philadelphia in a week from this.
                    
                